—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Belen, J.), dated August 27, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint as barred by Workers’ Compensation Law § 29 (6).
Ordered that the order is affirmed, with costs.
The Supreme Court properly awarded the defendant summary judgment as the action is barred by the exclusivity of the Workers’ Compensation remedy {see, Workers’ Cbmpensation Law § 29 [6]). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.